Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant fails to disclose “at least one second helical thread positioned spaced apart and parallel to the helical thread”. Therefore, the claim contains subject matter which was not described in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman (2016/0235481) in view of Griffin et al. (7,179,036) “Griffin”.
With respect to claim 1, Dorman discloses a system (200) for securing a bone screw to a bone in a surgical procedure comprising a surgical screw (210) having a cylindrical shank section, the shank portion having at least one helical thread, as best seen in FIG.2A, for engaging bone material, the at least one helical thread having a major thread diameter, as best seen in FIG.2A, of an imaginary coaxial cylinder that just touches the crest of the at least one helical thread, the surgical screw having a minor or root diameter, as best seen in FIG.2A, which is the diameter of an imaginary cylinder that just touches the root of the at least one helical thread, as best seen in FIG.2A; a pilot hole (220).
It is noted that Dorman teaches all the limitations, except for the pilot hole having a plurality of lobes, the lobes projecting radially outwardly from a center of the pilot hole, and spaced circumferentially apart with respect to each other, the lobes overlapping at a central portion of the pilot hole so that the pilot hole is sized for receipt of the shank therein, spandrels formed in areas between adjacent walls of the lobes provide a transition between adjacently positioned lobes, the spandrels forming purchase areas for the helical thread, the lobes sized and shaped to provide an open space between the major thread diameter and a most radially outward portion of a respective end of each said lobe, as claimed by applicant. However, in similar art, (thread forming screw) Griffin provides the evidences of the use of a device having a  screw (20) having a cylindrical shank section, the shank portion having at least one helical thread (26) for engaging bone material, the at least one helical thread having a major thread diameter, as set forth in column 3, lines 36-67, column 4, lines 1-8, of an imaginary coaxial cylinder that just touches the crest of the at least one helical thread, the screw having a minor or root diameter, as set forth in column 3, lines 36-67, column 4, lines 1-8, which is the diameter of an imaginary cylinder that just touches the root of the at least one helical thread and a pilot hole (50) having a plurality of lobes (54), the lobes projecting radially outwardly from a center of the pilot hole, 
Therefore, given the teaching of Griffin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dorman, as taught by Griffin to fasten the screw to the pilot hole.
With respect to claims 2-16, the open spaces created by the device of Griffin is sufficient for (fully capable) the insertion of a bone inducing growth material or fragment. The space is at least one eight of an inch, as best seen in FIG.3, 3A. The plurality of lobes are spaced at substantially equal angle with respect to each other, as best seen in at least FIG.4, the pilot hole includes at least three to four lobes, as best seen in Fig.4, , the shank portion is tapered and self-tapping, as best seen in FIG.1, The shank includes a plurality of lobes (28) and an outer periphery of the shank of each lobe including segments of the helical thread, as best seen in Fig.1,the shank includes three of the lobes, as best seen in Fig.3, 3A. The surgical screw is a pedicle screw (210), the screw is poly-axial, the screw is mono-axial, as best seen in FIG.2A, the helical thread includes a two different thread pitches along the length of the helical thread, as best seen in FIG.1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one second helical thread positioned spaced apart and parallel to the helical thread must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2013/0172902		7-2013		Lightcap et al
Lightcap discloses a pedicle screw and a pilot hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        August 11, 2021